Citation Nr: 1546778	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from December 1991 to October 1994.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for bilateral hearing loss.  The Veteran testified at Board hearing at the RO in March 2013; a transcript has been associated with the claims folder. 

In February 2015, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for further evidentiary development.  This issue was previously denied in a May 1995 rating decision.  The Veteran's 2013 testimony, reporting VA treatment related to hearing loss in 1995 or 1996, makes it unclear whether new and material evidence was constructively of record; and thereby prevented the 1995 decision from becoming final.  See 38 C.F.R. § 3.156(b).  Consideration of this question is deferred pending the remand development directed below.

In February 2015, the Board noted that a claim for service connection for tinnitus was raised in the Veteran's February 2013 substantive appeal.  This issue still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that all claims and notices of disagreement be filed on standard forms). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran initially sought service connection for a hearing condition in January 1995, reporting treatment in service from 1993 to 1994.  In a May 1995 rating decision, the AOJ denied service connection for hearing loss, but granted service connection for bilateral scarring of the eardrums.  The Veteran was notified of this determination and his appellate rights in May 1995, but he did not appeal. 

If a timely appeal is not received, meaning within one year of the initial adverse determination as pertinent to this case, the AOJ's determination will become final, unless new and material evidence is received within the appeal period, in which case the claim will remain pending.  See 38 U.S.C.A. § 7105(c) (West 1991 & 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.200, 20.302, 20.1103 (1994 & 2015); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).   

Therefore, unless new and material evidence was received within one year of the May 1995 notice of denial, or by May 1996, the May 1995 rating decision will be deemed final.  In this regard, although the Veteran did not identify any post-service treatment in connection with his 1995 claim, during the March 2013 Board hearing, he testified to seeking treatment for his ears and hearing problems at facilities in the Pittsburgh VA Health Care System (Oakland and Highland Drive) immediately after service, or within one to two years after service, or in about 1995 or 1996.  

The currently available VA treatment records include a May 2001 emergency department record for complaints of left ear pain and a diagnosis of otitis media, and records from April 2010 to 2012 showing a current hearing loss disability.  Nevertheless, VA treatment records that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA has a duty to assist in obtaining any identified, possibly pertinent records; and it does not appear that any records prior to May 2001 have been requested.  See 38 C.F.R. § 3.159(c) (2015).  

Further, if VA treatment records dated through May 1996 concerning the Veteran's hearing are obtained, these may constitute new and material evidence, so as to render the May 1995 rating decision not final.  See 38 C.F.R. § 3.156(a)-(b).

On the other hand, if the prior decision was final, audiological testing during VA examinations in May 2011 and May 2015 meets VA's criteria for a current hearing loss disability.  See 38 C.F.R. § 3.385.  Lack of a current disability was the primary reason for the prior denial, based on the March 1995 VA examination testing; therefore, there would be new and material evidence to reopen.  38 C.F.R. § 3.156.

The Veteran has reported having hearing problems, such as noises being muffled and sensitivity to high-pitched or loud noises, continuously since being on the rifle range in 1993.  He asserts that his current hearing loss is due to noise exposure on the rifle range or due to perforated ear drums, with bleeding and scarring, and/or ear infections in service.  See, e.g., May 2011 and May 2015 VA examination reports; September 2012 notice of disagreement; March 2013 hearing transcript.  

Several VA examiners, as well as VA treating providers in 2010 and 2011, have diagnosed bilateral sensorineural hearing loss.  In a September 2011 VA addendum opinion, the May 2011 VA audiology examiner indicated that conductive loss would more likely result from issues surrounding his tympanic membrane or the middle ear overall.  Therefore, this examiner stated that because the Veteran had sensorineural hearing loss and not conductive hearing loss, the disability was less likely as not secondary to or caused by the service-connected eardrum scarring.  

With regard to hearing loss from noise exposure, the May 2011 VA examiner stated in her September 2011 addendum that there was no variation of thresholds between the Veteran's December 1991 and April 1994 in-service audiograms.  The April 1994 report did, however, note some degree of threshold shifts, ranging from -10 (a decrease) to +10 (an increase) of thresholds.  In an October 2012 addendum (which was associated with the claims file upon remand), this audiology examiner stated that comparison of the auditory thresholds in service showed no significant variability greater than normal measurement deviation.  This examiner also stated that there was no record of hearing concerns in service; however, the Veteran is competent to report having noticeable symptoms of hearing problems.

In a May 2015 report, a different VA audiologist noted the Veteran's history of noise exposure and acoustic trauma in service, but stated that objective audiometric results did not provide evidence of noise injury to his ears.  This audiologist stated that significant thresholds shifts were not identified when comparing audiometric thresholds at the time of service entry, in December 1991, and around the time of his separation, in April 1994, and again after service, in March 1995.  This examiner cited medical literature indicating that hearing loss from noise injuries occurs immediately following exposure, and does not develop long after noise exposure.  She opined that, because there was no evidence of hearing loss or significant threshold changes during service, the Veteran's current hearing loss was not likely caused by military noise exposure.

In another May 2015 report for ear conditions, a VA medical doctor noted that the Veteran's audiograms during service did not show hearing loss, but a December 2010 audiogram showed mild symmetric sensorineural hearing loss, and a May 2015 audiogram showed symmetric sensorineural hearing loss with a notch at 3000 Hertz in both ears.  The examiner stated that there was no evidence of conductive hearing loss, no current evidence of tympanic membrane injury, and no scarring of the eardrums during the current physical examination; and he opined that the current hearing loss was not at least as likely as not caused by or aggravated by scarring of the Veteran's eardrums.  This examiner did not comment, however, on the significance of the scarring found in March 1995.  This examiner also stated that the Veteran's current hearing loss was not at least as likely as not caused or aggravated by his episodes of otitis media or otitis externa in service.  This examiner did not provide any rationale for this opinion.

VA has a duty to obtain a medical opinion that considers all pertinent evidence, to include the Veteran's lay reports and any additional treatment records that may be obtained upon remand, and provides sufficient rationale for opinions offered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of treatment for the Veteran from December 1994 forward, to include prior to May 2001, in the Pittsburgh VA Health Care System, including any audiological test results.  

If any records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain them, and what further actions will be taken with regard to the claim.  Advise the Veteran that he may submit the records.  

2.  After completing the above to the extent possible, forward the entire claims file to the May 2015 ear conditions examiner (medical doctor), or to another otolaryngologist if that individual is not available, for an addendum opinion regarding the etiology of the Veteran's current hearing loss disability.  The examiner should review the entire claims file and respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current bilateral hearing loss was caused or contributed to by his noise exposure or treatment for ear infections and conditions, to include pain and bleeding of the ears, in service?

The examiner should discuss the significance of any threshold shifts during service, as noted in the April 1994 audiogram report, and any subsequent audiological testing that may be obtained upon remand.  

The examiner should also consider the Veteran's reports of observable hearing difficulties and pain since 1993.

(b)  If there is no direct relationship to service, respond to the following for secondary service connection:

Is it at least as likely as not that the Veteran's current hearing loss was proximately caused by his service-connected scarring of the eardrums?  

Or, if there was no causation, was the Veteran's current hearing loss at least as likely as not that proximately aggravated (meaning permanently worsened beyond its natural progression) by his service-connected bilateral scarring of the eardrums?  

If aggravation is found, the examiner should note whether there is medical evidence created prior to the aggravation, or at any time between the time of aggravation and the current level of disability, that shows a baseline of hearing loss prior to aggravation.

For each of the above, the examiner should comment on the significance of the March 1995 findings of bilateral scarred tympanic membranes by otoscopy, even if there are no current visible scars on the eardrums.

The examiner should also consider the Veteran's reports of observable hearing difficulties and pain since 1993.

(c)  The examiner must provide reasons for each opinion.  The Veteran is competent to report the timing and history of his observable symptoms.  A reason must be provided if lay reports are rejected, and lay evidence cannot be rejected to solely to a lack of medical documentation, although this may be considered along with other evidence.  

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; or the limits of the knowledge of the medical profession in general; or if there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

3.  Then, adjudicate the question of whether the May 1995 rating decision became final as to the denial for service connection for hearing loss, with consideration of any additional treatment records received upon remand and 38 C.F.R. § 3.156(b).  Also, adjudicate the merits of the original claim (if the prior denial did not become final) or the reopened claim.  If any issue on appeal remains denied, issue a supplemental statement of the case, before returning the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

